Opinion issued March 28, 2008
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00216-CV




IN RE JAMIE OLIS AND MONICA OLIS, Relators




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 

By petition for writ of mandamus, relators, Jamie Olis and Monica Olis, seek
abatement of all dispositive proceedings in the underlying case until Jamie Olis’s
habeas corpus proceeding is decided.
 
We deny the petition for writ of mandamus.  We deny the request for
emergency relief.  
          
 
Per Curiam
 
Panel consists of Chief Justice Radack and Justices Jennings and Bland.